McMurray, Presiding Judge.
Defendant was charged via a four-count accusation with driving under the influence of alcohol, driving with a suspended license, operating a motor vehicle with no insurance, and no proof of insurance. He filed a written pretrial motion in limine to exclude and suppress “any and all evidence . . . including any evidence of the Defendant’s alleged refusal to take a State administered chemical test and the results of any field sobriety test. . . .” Defendant contended that the arresting officer “did not inform the Defendant that as an out-of-state *710(Florida) license holder only his privilege to drive in the State of Georgia could be suspended. Consequently, . . . informing the Defendant that his license may be suspended for ‘a minimum period of one year’ . . . [was] erroneous information which made it impossible for the Defendant to make an informed decision. . . .” (Emphasis in original.) He also filed a separate motion to exclude evidence for alleged constitutional violations pursuant to OCGA § 17-5-30, and various other motions. After a hearing on defendant’s motions, the trial court denied general and special demurrers and also denied a motion to dismiss on constitutional grounds but further held that the “implied consent warnings given to this particular Defendant were so confusing, inaccurate and misleading that the Defendant was deprived of his right to make an intelligent and informed decision as to whether or not he should submit to the State administered chemical test.” The arresting officer also failed to specify that defendant’s right to additional chemical tests included the right to tests of his “blood, breath or urine at his own expense.” Consequently, the trial court granted “Defendant’s Motion to Suppress evidence of his refusal to take the State administered chemical test. ...” The State pursued this direct appeal. Held:
The sole enumeration of error in the case sub judice is controlled by the recent whole court opinion in State v. Coleman, 216 Ga. App. 598 (455 SE2d 604) (1995). We find no error in the trial court’s ruling.

Judgment affirmed.


Pope, P. J., concurs. Smith, J., concurs specially.